224 S.W.3d 225 (2005)
In re Rose SERRANO and Julian Serrano.
No. 08-05-00065-CV.
Court of Appeals of Texas, El Paso.
February 17, 2005.
Rehearing Overruled April 27, 2005.
Rosa Serrano, Santa Tererea, pro se.
Corey Haugland, James, Goldman & Haugland, P.C., El Paso, Stephen Porter, Addison, Clyde A. Pine Jr., Mounce, Green, Myers, Safi & Galatzan, Gregory C. Anderson, Anderson, Anderson, Bright & Crout, Patrick Fholer, El Paso, for Interested Parties.
Before BARAJAS, C.J., McCLURE, and CHEW, JJ.

OPINION ON PETITION FOR WRIT OF MANDAMUS
DAVID WELLINGTON CHEW, Justice.
Relators, Rosa Serrano and Julian Serrano, asks this Court to issue a writ of *226 mandamus against the Honorable William E. Moody, Judge of the 34th District Court of El Paso County. Mandamus will lie only to correct a clear abuse of discretion. Walker v. Packer, 827 S.W.2d 833, 840 (Tex.1992)(orig.proceeding). Moreover, there must be no other adequate remedy at law. Id. Based on the record before us, we are unable to conclude that Respondent clearly abused his discretion or that Relators have no other adequate remedy. Accordingly, we deny mandamus relief. See TEX.R.APP. P. 52.8(a).